Citation Nr: 0732075	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for left sided saliva 
gland removal residuals, including as secondary to herbicide 
exposure.

2. Entitlement to service connection for vertigo.

3. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had honorable active service from May 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The veteran testified before the 
undersigned at a videoconference Board hearing in March 2005.  
A transcript of this hearing has been associated with the 
claims folder.

The Board also points out that the veteran was granted 
service connection for tinnitus by a July 2006 rating 
decision, therefore, this matter is no longer before the 
Board, and the remaining issues in appellate status are as 
noted above.  This case was remanded for further development 
in July 2005, and now returns to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran's left sided saliva gland removal 
residuals are related to service, to include as related to 
herbicide exposure.

2.  The preponderance of the evidence of record is against a 
finding that vertigo is related to the veteran's service.

3.  A bilateral hearing disability as defined by the 
applicable VA regulation has not been shown by the evidence 
of record. 


CONCLUSIONS OF LAW

1.  The veteran's left sided saliva gland removal residuals 
were not incurred in or aggravated by active military 
service, including exposure to herbicides.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  A hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2001); 
38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated March 2003, July 2003, March 2004, 
August 2005, and March 2006, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.

The veteran was able to participate effectively in the 
processing of his claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service, private, and VA records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  He was 
provided with several VA examinations in conjunction with 
this claim.  Therefore, the Board finds that the duties to 
notify and assist have been met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, his 
DD-214 indicates that the veteran spent a year in Vietnam, 
and therefore he is afforded the presumption of herbicide 
exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that the service connection for left sided saliva gland 
removal residuals, claimed as a residual of herbicide 
exposure, is not warranted.  As to service connection for 
this disability as due to herbicide exposure, the Board notes 
that this disability is not a presumptive condition such that 
service connection could be presumed based on exposure to 
herbicides.  Likewise, though the veteran's period of service 
indicates that he may be presumed exposed to herbicides, none 
of the evidence of record relates this claimed disability to 
herbicide exposure in service.  There is no medical opinion 
of record linking this disability to herbicide exposure.  The 
March 2006 VA examiner indicated that he was unable to form 
an opinion as to whether this disability was related to 
herbicide exposure.  Therefore, service connection for this 
disability as due to herbicide exposure, on either a 
presumptive, or a direct basis, is not warranted.  

There is no evidence of record linking this disability 
directly to service.  While the veteran indicated in his 
hearing testimony that he had a "sore" and a problem with 
his left cheek in service, the medical evidence of record 
does not show that he was seen for problems with his left 
cheek until August 1978, when he was diagnosed with an 
abscess of the left parotid.  Furthermore, although medical 
records from that time show that the veteran reported that 
this problem first manifested at various different times, at 
no time did he indicate that this problem started any earlier 
than 6 months prior to the time he was first seen for medical 
treatment in August 1978.  This would place the earliest 
onset of pertinent disability at February 1978, approximately 
five and a half years after his separation from service.

Records further indicate that the veteran originally 
underwent treatment and drainage for his abscess of the left 
parotid in August 1978, and after recurrence, the veteran was 
treated with a left superficial parotidectomy in March 1979.  
A January 1980 follow up report indicated that the veteran's 
wound was healed well, with only a tiny residual "knot".  
Upon March 2006 VA examination, the veteran was found to have 
some paresis or weakness of the buccal branch of the left 
facial nerve, and a well healed scar.  However, none of the 
medical evidence of record has related the veteran's initial 
abscess of the left parotid, or his resulting parotidectomy, 
to service.  As there is no evidence of record indicating 
that this disability manifested any earlier than over five 
years after the veteran's separation from service, and as no 
medical evidence is of record linking this disability to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.

Taking into account all relevant evidence, the Board finds 
that the service connection for vertigo is not warranted.  
Initially, the Board points out that the veteran's service 
medical records are negative for complaints of, or treatment 
for, vertigo.  Available VA treatment records from the 1970s 
and 1980s are likewise negative for complaints of, or 
treatment for, vertigo.  While the veteran has reported 
experiencing vertigo since service, the veteran does not 
appear to have complained of vertigo until sometime around 
his initial claim in August 2001, 29 years after his 
separation from service.  Furthermore, while a March 2006 VA 
examination indicated that the veteran did have a diagnosis 
of mild vertigo, etiology undetermined, that examiner 
indicated that there was less than a 50% probability that the 
veteran's vertigo was related to service.  That examiner 
further indicated that the veteran's complaints were not true 
vertigo.  The examiner indicated that the veteran's imbalance 
could be related to an asymmetrical temporomandibular joint 
function, although he found no specific evidence of that.

As the veteran did not exhibit symptoms of vertigo until 29 
years after his separation from service, and as the only 
medical opinion of record has indicated a less than 50 
percent probability that the veteran's vertigo is related to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for vertigo.

For VA compensation purposes, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 CFR § 3.385.  

The veteran's service medical records are negative for any 
evidence of bilateral hearing loss.  A March 2006 VA 
examination, without the benefit of an audiogram, indicated 
that it was at least as likely as not that the veteran's 
hearing loss was related to service.  The veteran received a 
VA audiogram in April 2006.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
15
20
15
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The veteran was found to have hearing within normal limits in 
the right ear, with the exception of 4000 Hz where there was 
a mild sensorineural hearing loss.  The veteran's left ear 
was found to have normal hearing, with only a mild 
sensorineural hearing loss at 8000 Hz.  The examiner noted 
that the veteran did not meet the criteria for a hearing loss 
disability.  The examiner indicated that, based on the 
veteran's claims file and the examination of the veteran, it 
was not likely that the veteran's hearing loss began while in 
service, as it was within normal limits at the time of 
separation.

The evidence simply does not support the veteran having 
impaired hearing to the extent that the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or that the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or that speech 
recognition scores using the Maryland CNC Test are less than 
94 percent; the veteran does not have a hearing loss for VA 
compensation purposes.  38 CFR § 3.385.  Without the 
existence of a current disability, the veteran's claim cannot 
be maintained.  

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for left sided saliva gland 
removal residuals, including as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


